Title: Notes on Debates, 20 December 1782
From: Madison, James
To: 


Friday Decr. 20th.
A motion was made by Mr. Hamilton for revising the requisitions of the preceding and present years, in order to reduce them more within the faculties of the States. In support of the motion it was urged that the exorbitancy of the demands produced a despair of fulfilling them which benumbed the efforts for that purpose. On the other side it was alledged that a relaxation of the demand would be followed by a relaxation of the efforts; that unless other resources were substituted either the States would be deluded by such a measure into false expectations; or in case the truth sd. be disclosed to prevent that effort, that the Enemy wd. be encouraged to Persevere in the war agst. us. The motion meeting with little patronage was withdrawn.
The Report of the Committee on the motion of Mr. Hamilton proposed that the Scy. of Congress should transmit to the Executive of Rhode Island the several acts of Congress with a state of foreign loans. The object of the Committee was that in case Rho: Island should abet or not resent the misconduct of their Representative, as wd. most likely be the event, Congress might commit themselves as little as possible in the mode of referring it to that State. When the Report came under consideration it was observed, that the Presidt. had always transmitted acts of Congress to the Executives of the States, and that such a change on the present occasion might afford a pretext if not excite a disposition in Rho: Island, not to vindicate the honor of Congress. The matter was compromised by substiting the Scy. of Fn Afrs who ex-officio corresponds with the Governors &c. within whose department the facts to be transmitted as to foreign loans lay. No motion or vote opposed the report as it passed.
